Citation Nr: 0915915	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  09-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) in which service connection 
was denied for bilateral hearing loss.

In a February 2009 VA Form 9, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  Later 
in March 2009, the Veteran withdrew his request for a hearing 
and indicated that he wanted his case forwarded to the Board 
immediately for a decision.  See 38 C.F.R. § 20.702(e) 
(2008).  Therefore, no further development with regard to a 
hearing is necessary.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Clarification of issues on appeal

The record reveals one theory of entitlement to service 
connection for the right ear hearing loss and another theory 
of entitlement to service connection for the left ear hearing 
loss.  In addition, as will be discussed below the Board is 
able to render a decision as to the right ear hearing loss 
issue but must remand the issue of left ear hearing loss.  

Therefore, the issue of service connection for bilateral 
hearing loss should be bifurcated, and the issues are as 
stated on the title page.

Remanded issue

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

FINDING OF FACT

The competent medical evidence indicates that the Veteran's 
currently diagnosed right ear hearing loss is not related to 
in-service noise exposure or to any other incident of the 
Veteran's military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for right ear hearing 
loss.

The Veteran is seeking service connection for right ear 
hearing loss.  As is discussed elsewhere in this decision, 
the issue of the Veteran's entitlement to service connection 
for left ear hearing loss is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
September 2008, which was specifically intended to address 
the requirements of the VCAA.  The September 2008 letter 
informed the Veteran of the evidence necessary to establish 
service connection.

As for the evidence to be provided by the Veteran, in the 
VCAA letter the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the September 2008 VCAA letter, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [A VA examination was conducted in 
December 2008.]

In the VCAA letter, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the September 2008 VCAA letter, the RO further informed 
the Veteran that he should submit any evidence in his 
possession relevant to his claim, as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the September 30, 2008 VCAA letter, page 2.  The 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to this claim, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The service connection claim was denied 
based on element (3), relationship of such disability to the 
Veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element regarding this claim.

The RO specifically addressed elements (4) and (5) in the 
September 2008 VCAA letter.  Because the Veteran's claim is 
being denied, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the Veteran's service 
treatment records and a report of a VA examination, which 
will be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented argument on his behalf.  As 
noted in the Introduction, he has withdrawn his request for a 
Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.


Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
right ear hearing loss as defined by VA.  The report of the 
December 2008 VA audiological examination shows that the 
puretone thresholds at all five relevant frequencies were at 
least 40 decibels and that the speech recognition score was 
84 percent.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

Concerning in-service disease, the report of the Veteran's 
November 1950 entrance examination was pertinently negative 
as to the right ear.  

[The Veteran was given a physical profile of 3 for hearing on 
the entrance examination.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
Under the categories of PULHES, the "H" stands for "hearing"; 
the number "1" indicated that he had a high level of medical 
fitness upon his entrance into service.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993).]   However, the service 
treatment records show that he was given a physical profile 
based on his left ear hearing loss and not any right ear 
hearing loss.] 

A June 1951 service treatment record reflects that it was 
reported that hearing was normal in the Veteran's right ear.  
The report of the Veteran's February 1953 entrance 
examination was pertinently negative as to the right ear.  
Furthermore, the record does not reflect medical evidence 
showing any manifestations of right ear hearing loss during 
the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Right ear hearing 
loss was initially diagnosed in 2008, over half a century 
after service. 

Accordingly, Hickson element (2) is not met with respect to 
disease as to right ear hearing loss.

Turning to in-service incurrence of injury, the Veteran 
alleges that he had in-service noise exposure from the firing 
range and from guns on half-track vehicles.  A June 1951 
service treatment record suggests that the Veteran had 
hearing impairment from the firing range.  Thus, in-service 
incurrence of injury, that is to say hazardous noise 
exposure, has arguably been shown.  Hickson element (2) is 
therefore met to that extent.

Turning to the remaining element, medical nexus, there is of 
record one competent nexus opinion, the report of the 
December 2008 VA audiological examination.  That opinion was 
not favorable to the Veteran's claim.  The December 2008 
examiner opined that the right ear hearing loss was not 
caused by or the result of military service.  The examiner 
noted that the hearing acuity in the right ear was clinically 
normal on separation, and that no puretone threshold shifts 
were evident on July 1952 audiometric testing in the right 
ear when compared to June 1951 audiometric testing.  The 
examiner indicated that the right ear hearing loss occurred 
some time post-military service, and that the right ear 
hearing loss can be related to factors such as age, post-
service noise exposure, and other factors.  

The Board observes that this opinion appears to be congruent 
with the evidence of record, to include the pertinently 
negative service treatment records, the lack of evidence of 
hearing loss for over half a century after service, and the 
Veteran's age (80 years).

The only other evidence which purports to relate the 
Veteran's right ear hearing loss to events in service comes 
from the statements of the Veteran himself.  However, the 
Board notes that hearing loss is a disability for which lay 
evidence of etiology is not competent nexus evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a 
person without medical training, Veteran is not competent to 
render an opinion on medical matters such as the correct 
diagnosis, date of onset and/or the etiology of the claimed 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  
The Veteran's statements concerning his hearing levels in 
service carry no weight of probative value.  See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The Veteran appears to contend that his right ear hearing 
loss began in service and continued thereafter.  The Board is 
of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
As discussed above, the Veteran's service medical records are 
pertinently negative, and there is no competent medical 
evidence that the Veteran was diagnosed with or treated for 
right ear hearing loss until over half a century after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
a veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that a veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  
  
Also, the December 2008 VA examiner in essence rejected the 
Veteran's assertion of continuity of symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current right 
ear hearing loss.  Element (3) has not been met and the 
service connection claim for right ear hearing loss fails on 
this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
right ear hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

2.  Entitlement to service connection for left ear hearing 
loss.

As was discussed above, the Veteran's service treatment 
records show that he had left ear hearing loss prior to his 
entrance on active duty in February 1951.  In addition, the 
Veteran's service treatment records suggest in-service noise 
exposure.  

The December 2008 VA examiner did not explicitly address 
whether the Veteran's pre-existing left ear hearing loss was 
aggravated by his active service.  A medical nexus opinion 
which addresses the matter of in-service aggravation of the 
pre-existing left ear hearing loss is necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should arrange for the Veteran's 
claims folder to be reviewed by an 
audiologist.  The reviewer should provide 
an opinion as to whether it is as least 
as likely as not that the Veteran's left 
ear hearing loss was aggravated beyond 
its natural progression by his active 
service, to include in-service noise 
exposure.  If the reviewer deems it to be 
necessary, the Veteran should undergo 
another examination and/or diagnostic 
testing to determine the nature and 
etiology of his left ear hearing loss.  
The reviewer should provide an 
explanation for any opinion rendered.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim of entitlement to service 
connection for left ear hearing loss.  If 
the decision remains unfavorable to the 
Veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


